 

Exhibit 10.2

 

 

 

Amendment #8 to

 

the Convertible Security Funding Agreement

 

between

 

NioCorp Developments Ltd

 

And

 

Lind Asset Management IV, LLC

 

 

 





 

 

Issuer:

 

Investor:

NioCorp Developments Ltd (the “Company”)

 

Lind Asset Management IV, LLC (the “Investor”)

        Recitals: Whereas, Company and Investor have previously entered into
that certain “Convertible Security Funding Agreement” dated December 14, 2015,
as amended by Amendment #1 To Contract dated September 26, 2016, Amendment #2 To
Contract dated December 29, 2016, Amendment #3 To Contract dated March 20, 2017,
Amendment #4 To Contract dated April 21, 2017, and Amendment #5 To Contract
dated June 1, 2017, Amendment #6 To Contract dated August 4, 2017, and Amendment
#7 To Contract dated August 28, 2017 (hereinafter referred to as the
“Contract”), and Company and Investor wish to further amend the terms and
conditions of the Contract as hereinafter provided and to issue the Second
Convertible Security as provided in the Contract, Company and Investor agree as
follows:     Second Convertible
Security Notice: Upon signing this amending agreement (the “Amending Agreement”)
by both parties, the Company will be deemed to have issued a valid Second
Convertible Security Notice and the Investor will be deemed to have elected to
subscribe for the Second Convertible Security under the Agreement for an amount
of US$2,500,000.     Second Convertible
Security Funded Amount: US$2,500,000     Second Convertible
Security Face Value: US$3,000,000     Second Closing Fee: US$75,000 (3%)    

Second Warrants:

 

 



(the Funded Amount / VWAP per Share during the five (5) consecutive Trading Days
immediately before the Second Closing Date) X 0.50, with an exercise price equal
to 120% of the VWAP per Share for the five consecutive Trading Days immediately
before the Second Closing Date.

   

Amount of Second
Convertible Security:



The sum US$6,000,000 as it occurs in sections 2.1(e)(i) and 2.1(f)(iii) of the
Contract is hereby reduced to US$2,500,000.

   

Term:

The definition of the word “term” as it appears in Section 1.1 of the Contract
is hereby amended by adding the following new Section:

 

(e) In respect of the Convertible Securities issued pursuant to the Second
Convertible Security Increase Notice and the Second Convertible Security
Increase Notice from the Company (collectively the “Subsequent Second
Convertible Securities”), the period commencing from the date of the Subsequent
Second Convertible Security Closing or the Subsequent Second Convertible
Security Closing at the Request of the Company (as applicable) and ending on the
date that is the earlier of: (i) twenty-four (24) months from the date of the
Subsequent Second Convertible Security Closing or the Subsequent Second
Convertible Security Closing at the Request of the Company (as applicable); or
(ii) thirty (30) calendar days after the date on which there is nil Amount
Outstanding of said Subsequent Second Convertible Securities due to the Amount
Outstanding having been fully converted and/or fully repaid (including with any
applicable premium).

 





 

 

Second Convertible
Security Increase Notice: The amount referred to under section 2.1(i) of the
Contract is hereby amended to US$1,000,000, which shall be the amount that the
Investor may increase so long as any part of the Face Value of the Second
Convertible Security remains outstanding     Second Convertible
Security Increase Notice
from the Company:

The following section is hereby added as new Section 2.1(k) to the Contract:

 

After 90 days following the funding of the Second Convertible Security, the
Company may issue the Investor with a written notice requiring the Investor to
increase the amount of the funding advanced under the Second Convertible
Security (Second Convertible Security Increase Notice from the Company) and
within thirty (30) Trading Days of the issue of the Second Convertible Security
Increase Notice from the Company, the Investor will advance to the Company,
subject to no prior or current Event of Default and provided that at such time
(i) the Market Capitalisation of the Company is above C$75,000,000, and (ii) the
Company has at least US$150,000 of cash on its balance sheet in immediately
available funds a further US$1,000,000 (subject to any additional set off in
this Agreement) with an implied interest rate of 10% per annum (being a Total
Interest Amount of US$200,000 regardless of whether the Conversion and/or
repayment of the entire Amount Outstanding for the Second Convertible Security
occurs before the expiry of the Term, subject to clause 5.4) as additional
consideration for the Second Convertible Security, the Face Value of the Second
Convertible Security of which will increase by US$1,200,000 (representing a
further funding amount of US$1,000,000 plus an implied interest amount of
US$200,000) (the date on which such funds are received from the Investor by the
Company constituting the Subsequent Second Convertible Security Closing at the
Request of the Company);

 

Subsequent Funding at
the Request of the
Company Second
Warrants

 

The following definition is added to Section 1.1 of the Contract:

 

Subsequent Funding at the Request of the Company Second Warrants  means that
number of warrants to purchase Shares to which the Investor is entitled pursuant
to the Subsequent Funding at the Request of the Company Second Warrants
Calculation Formula, exercisable at the Warrants Exercise Price on or before the
date falling thirty-six (36) months after their issue, granted in accordance
with the terms and conditions set out in Annexure A.

 

Subsequent Funding at the Request of the Company Second Warrants Calculation
Formula means the number (N) determined pursuant to the following formula:

 

(US$1,000,000 / VWAP per Share during the five (5) consecutive Trading Days
immediately before the Subsequent Second Convertible Security Closing at the
Request of the Company) X 0.50 = N.

 





 

 

 

The definition of “Warrants” in Section 1.1. is hereby replaced with the
following:

 

Warrants means the First Warrants, the Subsequent Funding First Warrants, the
Second Warrants, the Subsequent Funding Second Warrants and the Subsequent
Funding at the Request of the Company Second Warrants (and Warrant means any
single Warrant of any one of them).

 

The following replaces subsection (d) of the definition of “Warrant Exercise
Price” in Section 1.1:

 

(d) for the Subsequent Funding Second Warrants or the Subsequent Funding at the
Request of the Company Second Warrants, the price per Share equal to 120% of the
VWAP per Share (in Canadian dollars) for the five (5) consecutive Trading Days
immediately before the Subsequent Second Convertible Security Closing or the
Subsequent Second Convertible Security Closing at the Request of the Company, as
the case may be (provided that if the resultant VWAP number contains four or
more decimal places, such number will be rounded to the nearest four decimal
places) subject to all adjustments pursuant to this Agreement.

 

The following section is hereby added as new Section 3.2(f) to the Contract:

 

(f) Subsequent Second Convertible Security Closing at the Request of the Company
(if it occurs), the Company shall grant to the Investor or Designated Warrant
Holder the Subsequent Funding at the Request of the Company Second Warrants.

    Expenses: The Company shall make a non-refundable payment towards the
Investor’s legal cost in the amount of US$10,000 to a law firm designated by the
Investor on execution of this Amending Agreement.    

Confidentiality:



 

 

 

 

Miscellaneous:

The Company shall not disseminate or disclose this Amending Agreement or any
content of this Amending Agreement in any way to any third party, other than (i)
as may be required by law, and/or (ii) to its employees, agents, directors,
attorneys, financial advisors and consultants that have a reasonable need to
know such information. The obligations of the Company contained in this
paragraph are binding on the Company, and shall survive the termination of this
Amending Agreement.

 

Except as specifically set forth hereinabove, the Contract remains in full force
and effect.

     

Capitalized terms used but not defined in this Amending Agreement have the
meanings given to them in the Contract.

 

On and after the date of this Amending Agreement, any reference to “the
Agreement” in the Contract and any reference to the Contract in any other
agreement will mean the Contract as amended by this Amending Agreement.

 





 

 

 

This Amending Agreement becomes effective when executed by the Parties. After
that time, it will be binding upon and enure to the benefit of the Parties and
their perspective successors, legal representatives and permitted assigns.

 

This Amending Agreement shall be governed by, including as to validity,
interpretation and effect, the laws of the Province of British Columbia and the
federal laws of Canada applicable therein.

 

This Amending Agreement and the Contract shall be read and construed together as
if they constituted one document, provided that if there is any inconsistency
between the Contract and the provisions of this Amending Agreement, the
provisions of this Amending Agreement shall govern.

 

The Parties agree that this Amending Agreement is a written instrument in
writing as contemplated by Section 17.8 of the Contract.

 

[The remainder of this page is intentionally left blank]

 



 



 

  Agreed to and accepted this _23rd_ day of _January, 2018.             NioCorp
Developments Ltd             By: /s/ Mark A. Smith     Name: Mark A. Smith    
Title: President & CEO             Lind Asset Management IV, LLC             By:
The Lind Partners, LLC       General Partner             By: /s/ Jeff Easton    
Name: Jeff Easton     Title: Managing Director  

 

 



